Journal Entries (1824-31): Journal j: (1) Motion to quash writ overruled *p. 514; (2) time given to answer *p. 515. Journal4: (3) Motion for leave to copy papers granted MS p. 18; (4) motion to take bill as confessed MS p. 20; (5) leave given to plead, answer or demur, continued MS p. 73; (6) continued MS p. 107; (7) motion to dismiss MS p. 120; (8) motion for injunction MS p. 127; (9) motion for reference to master MS p. 166; (10) substitution of solicitors MS p. 174; (11) special commissioner appointed to take testimony MS p. 202; (12) reference to take testimony MS p. 247; (13) motion for injunction argued MS p. 284; (14) referred to master MS p. 293; (15) death suggested MS p. 440; (16) bill dismissed MS p. 466.
Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3) summons and return; (4) revocation of powers of attorney; (5) motion to quash subpoena; (6) stipulation for time to plead, answer or demur; (7) answer of Smart, Miller and Ten Eyck; (8) answer of James Fulton; (9) replication to answer of Smart, Miller and Ten Eyck; (10) motion for leave to copy papers; (11) motion to take bill as confessed against Wing; (12) answer of Wing; (13) motion to dismiss; (14) affidavit for injunction; (15) motion for injunction; (16) replication to answers of Wing and Fulton; (17) motion for reference to take testimony; (18) stipulation for reference to take testimony; (19) draft of rule of reference; (20) subpoena; (21) interrogatories to Elijah Warner; (22) deposition of Elijah Warner; (23) deposition envelope; (24-28) subpoenas for witnesses to testify before master in chancery; (29) precipe to set case for hearing.
Chancery Case 47 of 1824.